UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4077


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DWAYNE LANNY CUTHRELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:11-cr-00212-TDS-3)


Submitted:     August 16, 2012             Decided:   August 27, 2012


Before AGEE, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Gates, Winston-Salem, North Carolina, for Appellant.
Randall Stuart Galyon, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne     Lanny   Cuthrell      appeals         the    district        court’s

judgment      after      pleading   guilty      to     conspiracy          to       distribute

cocaine hydrochloride in violation of 21 U.S.C. §§ 841(b)(1)(C),

846    (2006).      Cuthrell’s      attorney      has     filed      a    brief       pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, that there are no meritorious grounds for appeal, but

raising    the     issue    of   whether    the      district        court      abused     its

discretion in sentencing Cuthrell.                Cuthrell was notified of his

right to file a pro se supplemental brief but has not done so.

We affirm.

              We   review    a   sentence      under      a    deferential           abuse-of-

discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).       The first step in this review requires us to ensure

that    the   district      court   committed        no       significant           procedural

error,    such     as    improperly    calculating            the    Guidelines        range,

failing to consider the 18 U.S.C. § 3553(a) (2006) factors, or

failing to adequately explain the sentence.                           United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                          If the sentence is

procedurally       reasonable,        we   then      consider            the    substantive

reasonableness of the sentence imposed, taking into account the

totality      of   the    circumstances.        Gall,         552    U.S.      at    51.    We

presume that a sentence within or below a properly calculated



                                           2
Guidelines range is substantively reasonable.                                United States v.

Susi, 674 F.3d 278, 289 (4th Cir. 2012).

            In      sentencing,           the         district        court        should      first

calculate     the       Guidelines          range        and        give     the       parties    an

opportunity        to      argue       for        whatever           sentence          they      deem

appropriate.        United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).         The district court should then consider relevant

§ 3553(a) factors to determine whether they support the sentence

requested by either party.                  Id.       When rendering a sentence, the

district     court       must        make       and      place        on     the       record     an

individualized assessment based on the particular facts of the

case.     Carter, 564 F.3d at 328, 330.                        In explaining the chosen

sentence,    the     “sentencing          judge         should       set     forth      enough     to

satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal

decisionmaking authority.”                Rita v. United States, 551 U.S. 338,

356 (2007).        While a district court must consider the statutory

factors     and     explain      its      sentence,            it    need        not    explicitly

reference     §      3553(a)         or      discuss           every         factor       on     the

record.     United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006).

            We      have     reviewed           the      record        and       conclude        that

Cuthrell’s        sentence      is     both       procedurally             and     substantively

reasonable, and the district court did not abuse its discretion

                                                  3
in sentencing him.               The district court properly calculated his

Guidelines range, reasonably determined that a sentence within

that     range      was     appropriate      in       this    case,      and    adequately

explained its sentencing decision.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore      affirm      the    district     court’s      judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                         If the client requests

that    a    petition       be   filed,   but     counsel      believes    that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are    adequately        presented     in    the   materials

before      the     court    and   argument      would       not   aid   the    decisional

process.


                                                                                  AFFIRMED




                                             4